Citation Nr: 0939083	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  08-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for osteoarthritis of multiple joints, on a direct 
basis and as secondary to the service-connected malaria.  

2.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from March 1941 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  By that decision, the RO determined 
that new and material evidence had not been received 
sufficient to reopen previously denied claims for service 
connection for osteoarthritis of multiple joints (on a direct 
basis and as secondary to the service-connected malaria) and 
for a skin disorder.  

In August 2009, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record.  

As set forth below, the Board finds that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for a skin disorder has, in fact, been 
received.  As such, this portion of the Veteran's appeal is 
being granted.  The de novo claim for service connection for 
a skin disorder is, however, addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In an August 1999 rating action, the RO confirmed a 
previous denial of service connection for osteoarthritis of 
multiple joints, asserted to be secondary to the 
service-connected malaria.  Although the Veteran initiated an 
appeal of that denial, he did not perfect an appeal of the 
decision by filing a substantive appeal following receipt of 
a statement of the case.  

2.  In a May 2002 rating action, the RO denied service 
connection for osteoarthritis of multiple joints on a direct 
basis.  

3.  Following receipt of notification of the May 2002 
decision, the Veteran perfected an appeal of that denial.  
Thereafter, in August 2005, he withdrew the issue from 
appellate review.  

4.  The evidence received since the August 1999 and May 2002 
rating actions does not raise a reasonable possibility of 
substantiating the claim for service connection for 
osteoarthritis of multiple joints on either a direct basis or 
as secondary to the service-connected malaria.  

5.  In an unappealed March 1989 rating action, the RO denied 
service connection for a skin disorder.  

6.  The evidence received since the RO's March 1989 decision 
raises a reasonable possibility of substantiating the claim 
for service connection for a skin disorder.  


CONCLUSIONS OF LAW

1.  The RO's August 1999 continued denial of service 
connection for osteoarthritis of multiple joints, asserted to 
be secondary to the service-connected malaria, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.302, 20.1103 (2009).  

2.  The RO's May 2002 denial of service connection for 
osteoarthritis of multiple joints, on a direct basis, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

3.  The evidence received since the August 1999 and May 2002 
determinations is not new and material, and the claim for 
service connection for osteoarthritis of multiple joints, on 
both a direct basis and as secondary to the service-connected 
malaria is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

4.  The RO's March 1989 denial of service connection for a 
skin disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).   
 
5.  The evidence received since the March 1989 determination 
is new and material, and the claim for service connection for 
a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

	A.  Osteoarthritis Of Multiple Joints

In the present case, an August 2006 letter notified the 
Veteran of the criteria for this new and material issue.  In 
particular, the document acknowledged the prior denial of 
service connection for osteoarthritis of multiple joints and 
notified the Veteran that "new and material" evidence was 
necessary to reopen that issue.  The RO explained to the 
Veteran that the necessary evidence must demonstrate that any 
such disability was caused by the service-connected malaria, 
as such evidence was not present at the time of the prior 
final decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In this regard, the Board acknowledges that the August 2006 
letter did not inform the Veteran of the basis of the prior 
denial of his claim for service connection for osteoarthritis 
of multiple joints on a direct basis-to include the fact 
that this issue was previously denied because the claims 
folder contained no competent evidence of a relationship 
between the currently-diagnosed arthritis and his active 
service.  To the extent that VA erred in not providing to the 
Veteran full 38 U.S.C.A. § 5103(a)-complaint notice, the 
Board finds that the presumption of prejudice flowing from 
any such error has been rebutted.  

Significantly, at the August 2009 hearing, the Veteran 
testified that he has experienced joint pain since service.  
As his testimony illustrates his understanding of the 
information and evidence required to substantiate his current 
osteoarthritis claim as well as his active participation in 
presenting arguments in support of this aspect of the issue 
on appeal, the Board concludes that any 38 U.S.C.A. 
§ 5103(a)-complaint notice error in this case did not 
preclude him from effectively participating in the processing 
of his claim.  Thus, the Board finds such error in 
notification to be harmless.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009).  

In addition, the Board notes that the August 2006 
correspondence informed the Veteran that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Further, in the August 2006 letter, the RO informed the 
Veteran of the type of evidence necessary to establish the 
degree of disability (element #4) and an effective date 
(element #5).  See Dingess/Hartman, 19 Vet. App. at 488.  As 
this correspondence was issued prior to the initial 
adjudication (and denial) of the Veteran's new and material 
claim in March 2007, no timing defect has occurred.  
Pelegrini II.  See also Mayfield v. Nicholson, 444 F.3d 
at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the Veteran's application to reopen the previously denied 
claim for service connection for osteoarthritis of multiple 
joints, on a direct basis and as secondary to the 
service-connected malaria.  All available relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with his claims folder.  Also, in 
August 2009, he testified before the undersigned VLJ.  

The Board acknowledges that the Veteran has not been accorded 
a pertinent VA examination during the current appeal.  The 
Board finds, however, that a VA examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence.  Rather, the Board is required to review all the 
evidence submitted to the claims file since the last final 
denial.  Such review has been accomplished, as will be 
discussed in further detail in the following decision.  

Further, the Board acknowledges the RO's receipt of 
additional evidence, including VA medical records, after the 
issuance of the statement of the case (SOC) in November 2007.  
Importantly, however, these records reflect treatment for 
arthritis of multiple joints-evidence previously of record.  
Thus, the Board concludes that a remand of the Veteran's 
osteoarthritis claim-to accord the agency of original 
jurisdiction (AOJ) an opportunity to re-adjudicate this issue 
in light of the additional evidence received since the 
November 2007 SOC-is not necessary.  See 38 C.F.R. 
§ 19.31(b) (2009) (which stipulates that a supplemental 
statement of the case (SSOC) will be furnished to the Veteran 
upon the AOJ's receipt of additional pertinent evidence after 
an SOC or the most recent SSOC) (emphasis added).  

Importantly, there is no suggestion in the current record 
that additional evidence, relevant to this matter, exists and 
can be procured.  Consequently, the Board concludes that no 
further evidentiary development of this issue is required.  
See, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which 
holds that strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will, therefore, proceed to consider 
this claim, based on the evidence of record.  

	B.  A Skin Disorder

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a skin disorder, no further discussion of the 
VCAA is required with respect to this issue.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  Osteoarthritis Of Multiple Joints

At the time of the August 1999 rating action, the claims 
folder contained competent evidence of a diagnosis of 
osteoarthritis of multiple joints.  Significantly, however, 
the file contained no competent evidence that the Veteran's 
service-connected malaria had caused or aggravated his 
osteoarthritis.  Indeed, the file included two opinions 
(dated in February 1995 and September 1996) in which VA 
physicians concluded that, while malaria can cause acute 
arthralgia, there was no documentation in medical literature 
supportive of the belief that malaria can lead to the 
development of chronic arthritis.  In July 1995, a private 
physician expressed her belief that the Veteran's 
osteoarthritis was related to his malaria.  In support of 
this conclusion, the doctor noted that the Veteran had had 
arthralgia and arthritis "ever since he had multiple 
episodes of malaria between '42 and '46 while in the U.S. 
Army."  The physician did not, however, provide any further 
rationale for this opinion, including any references to the 
Veteran's medical records or to relevant medical literature.  

Based on this evidentiary posture, the RO, in August 1999, 
continued a previous denial of service connection for 
osteoarthritis of multiple joints, asserted to be secondary 
to the service-connected malaria.  Although the Veteran 
initiated an appeal of the August 1999 denial, he did not 
perfect an appeal of that decision by filing a substantive 
appeal following receipt of a statement of the case.  
Consequently, the August 1999 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

Furthermore, at the time of the May 2002 rating action, the 
claims folder included post-service medical records 
reflecting treatment for osteoarthritis of multiple joints.  
Significantly, however, the file contained no competent 
evidence of an association between the currently-diagnosed 
osteoarthritis of multiple joints and the Veteran's service.  
In an October 1996 letter, a private treating physician 
opined that the Veteran's degenerative changes were "present 
for a number of years."  Also, at a June 2003 private 
outpatient treatment session, the Veteran reported that he 
had experienced problems with osteoarthritis "for many 
years."  

In any event, the file contained no competent evidence 
specifically associating the Veteran's osteoarthritis to 
service.  Thus, in May 2002, the RO denied service connection 
for osteoarthritis of multiple joints, on a direct basis.  

Following receipt of notification of the May 2002 decision, 
the Veteran perfected an appeal of that denial.  Thereafter, 
in August 2005, he withdrew the issue from appellate review.  
Consequently, the May 2002 denial of service connection for 
osteoarthritis of multiple joints, on a direct basis, is 
final.  38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the August 1999 rating action, there was no 
competent evidence that the service-connected malaria had 
caused or aggravated the Veteran's osteoarthritis.  Also, at 
the time of the May 2002 rating action, there was no 
competent evidence of an association between the diagnosed 
osteoarthritis and the Veteran's active duty.  Additional 
evidence received since those earlier decision includes 
duplicative assertions made by the Veteran as well as VA and 
private medical records reflecting continued treatment for 
his osteoarthritis of multiple joints.  

Significantly, however, the additional records received after 
those prior final decisions provide evidence only of 
treatment for osteoarthritis of multiple joints.  The reports 
do not, however, include competent evidence of an association 
between the Veteran's osteoarthritis and either the 
service-connected malaria or his active service.  

Such additional evidence is, therefore, not probative and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for osteoarthritis of multiple 
joints, on either a direct basis or as secondary to the 
service-connected malaria.  The additional evidence is not 
new and material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
Veteran's claim for service connection for osteoarthritis of 
multiple joints, on a direct basis or as secondary to the 
service-connected malaria.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).  



	B.  A Skin Disorder

At the time of the March 1989 rating action, the claims 
folder contained no competent evidence of a diagnosed skin 
disorder associated with the Veteran's active duty.  On the 
basis of an absence of such evidence, the RO, in March 1989, 
denied service connection for a skin disorder.  Following 
receipt of notification of that decision, the Veteran failed 
to initiate an appeal of the denial of his claim.  As such, 
the March 1989 determination is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 
(2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).  

At the time of the last prior final decision in March 1989, 
there was no competent evidence of a diagnosis of a skin 
disorder associated with the Veteran's active duty.  
Importantly, post-service medical reports received since then 
appear to provide such evidence.  Private medical records 
reflect treatment for a rash between May and July 2006.  In 
an August 2006 letter, a private physician noted that he was 
treating the Veteran for "YAWS, GUMATTA" and a total body 
rash.  Significantly, the doctor expressed his opinion that 
this condition was "most likely contracted in the Pacific 
during WWII."  

This additional medical evidence is clearly probative 
because, for the first time, competent evidence of a 
diagnosis of a skin disorder possibly associated with service 
has been presented.  The Board finds, therefore, that the 
additional evidence received since the prior final denial of 
service connection for a skin disorder in March 1989 raises a 
reasonable possibility of substantiating this issue.  See 
38 C.F.R. § 3.156(a) (2009).  This additional evidence is, 
therefore, new and material, as contemplated by the pertinent 
law and regulations, and serves as a basis to reopen the 
veteran's claim for service connection for a skin disorder.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).  


ORDER

New and material evidence sufficient to reopen a previously 
denied claim for service connection for osteoarthritis of 
multiple joints on a direct basis and as secondary to the 
service-connected malaria not having been received, the 
appeal is denied.  

New and material evidence sufficient to reopen a previously 
denied claim for service connection for a skin disorder 
having been received, the appeal is granted to this extent.  


REMAND

As new and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder, the Board must now consider the de novo 
issue of entitlement to service connection for this 
disability.  As previously discussed in this decision, in an 
August 2006 letter, a private physician who treats the 
Veteran for "YAWS, GUMATTA" and a total body rash opined 
that this condition was "most likely contracted in the 
Pacific during WWII."  

Importantly, however, the doctor provided no rationale for 
this opinion.  Of particular significance to the Board in 
this regard is the fact that, despite the Veteran's 
assertions of recurring skin problems since service, the file 
is devoid of any evidence of medical dermatological treatment 
before 2006.  Indeed, a VA general medical examination 
conducted in February 1994 showed that the Veteran's skin was 
normal.  

Furthermore, the Veteran has not been accorded a pertinent VA 
examination during the current appeal.  A remand of the de 
novo claim for service connection for a skin disorder is, 
therefore, necessary.  Specifically, on remand, the Veteran 
should be accorded a pertinent VA examination to determine 
the etiology of any skin disorder that he may have.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); and McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(stipulating that VA's duty to assist veterans, pursuant to 
the VCAA, includes the duty to obtain a medical examination 
and/or opinion when necessary to make a decision on a claim).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain copies of records of skin 
treatment that the Veteran may have 
received at the Bay Pines VA Medical 
Center since July 2008.  Associate all 
such available records with the claims 
folder.  

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature, extent, and etiology of any 
skin disorder that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing should be conducted.  All 
pertinent pathology should be noted in 
the examination report.  

For any skin disorder diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active duty.  Complete rationale should 
be given for all opinions.  

3.  Following completion of the above, 
adjudicate the claim for service 
connection for a skin disorder.  If the 
decision remains in any way adverse to 
the Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


